R. B. Burns, P. J.
Defendant was convicted by a jury of murder in the second degree, MCLA 750.317; MSA 28.549. He appeals and we reverse.
Defendant was interrogated by police officers prior to his arrest. He informed the police that he had gone directly from the house of the deceased to the room of his friends Bob Sovine and Dick Ban. As a result of his statement the police interviewed Sovine and Ban.
Prior to trial defendant moved to suppress from evidence any statements made by him to the police, claiming they were illegally obtained. The trial judge granted the motion.
At trial defendant moved to prohibit the people from using Sovine and Ban as witnesses on the basis that their identities were obtained by the defendant’s illegal admissions. The trial judge denied the motion and permitted Sovine and Ban to testify.
In People v Robinson, 48 Mich App 253, 260; 210 NW2d 372, 376 (1973), lv den, 390 Mich 793 (1973), this Court stated:
"We are therefore compelled to agree with the defendant that any evidence secured as a result of his involuntary statements is inadmissible. Any witness whose identity was discovered as a result of those *733statements, or any physical evidence developed therefrom, may not be admitted upon defendant’s trial.”
It was error for the trial judge to admit the testimony of Sovine and Ban.
Reversed and remanded for a new trial.
S. S. Hughes, J., concurred.